

116 S3290 IS: Medical License Verification Act
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3290IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Scott of Florida (for himself, Mr. Cornyn, Mr. Van Hollen, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to require the Secretary of Health and Human Services to verify whether a health care provider is licensed in good standing before issuing the provider a unique health identifier, and for other purposes.1.Short titleThis Act may be cited as the Medical License Verification Act.2. Requirement to verify that a health care provider is  licensed in good standing before issuing a
 unique health identifierSection 1173(b) of the Social Security Act (42 U.S.C. 1320d–2(b)) is amended by adding at the end the following new paragraph:(3)Verification of license in good standingNot later than 30 days after the date of enactment of this paragraph, the Secretary shall establish and implement an automated system that enables the Secretary to verify whether a person described in section 1172(a)(3) who is an applicant for a unique health identifier and who claims in the application to be licensed in a State is actually licensed in that State and that such license is in good standing. Such verification shall be done before providing the applicant with such an identifier..